/PHILIP HUNG FAI LAM/Examiner, Art Unit 4142                                                                                                                                                                                                        DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 05/01/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 05/01/2020 have been accepted and considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
a:	In paragraph [0067] line 6, “indicate” should read “indicates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, and 16 recites “generating, via a processor, keyword vectors representing a context for the keywords, wherein the keywords are associated with language tags and the template includes a series of language tags indicating an arrangement for the generated natural language content; generating, via the processor, template vectors from the series of language tags of the template, wherein the template vectors represent a context for the template; determining, via the processor, contributions from the contexts for the keywords and the template based on a comparison of the series of language tags of the template with the associated language tags of the keywords; and generating, via the processor, one or more words for each language tag of the template to produce the natural language content based on combined contributions from the contexts for the keywords and the template.
The limitation of “generating…”, and “determining…” as drafted covers a human organizing of activities. More specifically, an application of a person creating a sentence from a keyword(s) input from another person, generating a sentence by way of combining context of the keyword and a corresponding sentence structure.
This judicial exception is not integrated into a practical application. In particular, independent claims 1, 11 and 16 recites additional element of “processor”, and/or “memory”.  For example, in [0038] of the as filed specification, there is description of using a conventional or general purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2, the claim relates to wherein the language tags of the template and the associated language tags of the keywords include part-of-speech tags. This reads on a human applying grammar structure to a sentence. No additional limitations are present.  With respect to claim 6, the claims relate to wherein the keywords are in a first natural language, and the generated natural language content is in a second different natural language. This reads on a human applying translation of words or phrases to another language in complete sentences. No additional limitations are present.  


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 6,9, 10,11, 15,16 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Leidner et al (US patent application publication 2018/0329883 A1) hereinafter as Leidner.
Regarding claim 1, Leidner discloses: 
A method of generating natural language content from a set of keywords in accordance with a template comprising: generating, via a processor (see e.g.,“…a computer-based system” See e.g., Leidner, para [0056]) 
keyword vectors representing a context for the keywords (see e.g.,”…wherein the encoder 402 is adapted to receive a sequence of vectors 416 representing a source sequence of words, and the decoder 404 is adapted to predict a probability of a target sequence of words representing a target output sentence 424 based on a recurrent state in the decoder, a set of previous words and a context vector.” See e.g., Leidner, para [0056].
wherein the keywords are associated with language tags (see e.g., “…models with integration of both words and other linguistic information, such as linguistic or Part-of-Speech (POS) tag information.” See e.g., Leidner, para [0019] )
and the template includes a series of language tags indicating an arrangement for the generated natural language content (see e.g., “wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the three equations within the same paragraph);
generating, via the processor (see e.g.,“…a computer-based system” See e.g., Leidner, para [0056]) 
template vectors from the series of language tags of the template (see e.g., “…to the tag embedding matrix 556(and 558-560)/656 to generate tag vectors,….” See e.g., Leidner, para [0057])
wherein the template vectors represent a context for the template (see e.g., “…mapping the structured tag elements (524/526/528 (and 514/516/518); 624/626/628) to the tag embedding matrix 556)…” See e.g., Leidner, para [0057]));
determining, via the processor (see e.g., same explanation as above regarding the processor),
contributions from the contexts for the keywords and the template (see e.g., “The input composition component allows the RNN to be fed with both words and POS tags. These two pieces of information flow through the network, and jointly affect both the encoder and the decoder state, as well as the attention context. The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, paragraph [0064])
based on a comparison of the series of language tags of the template with the associated language tags of the keywords (see e.g., “Preferably, the neural model correctly predicts both words and POS tags. To enforce this we defined a custom objective function J.sub.t that jointly takes into account words and POS tags predictions. In this example, J.sub.t can be formulated as follows:..”  See e.g., Leidner, equations 11-13, para[0068];
and generating, via the processor (see e.g., same explanation as above regarding the processor),
one or more words for each language tag of the template to produce the natural language content based on combined contributions from the contexts for the keywords and the template (see e.g., “The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, paragraph [0064]).	

Regarding claim 2, Leidner discloses: The method of claim 1,
wherein the language tags of the template and the associated language tags of the keywords include part-of-speech tags (see e.g., “The loss function we use for training the model is the sum of two terms taking into account the predicted words and POS tags, respectively. The proposed model learns to jointly generate a sequence of words and POS tags. In this way, the prediction of POS tags for the generated paraphrases informs the selection of words…” See e.g., Leidner, para[0024])

Regarding claim 6, Leidner discloses: The method of claim 1, 
wherein the keywords (see e.g. “…use different words or syntax to express the same or similar mean…”) are in a first natural language (see e.g., “is an important part of a number of Natural Language Processing (NLP….” See e.g., Leidner, para[0006]),
and the generated natural language content is in a second different natural language (see e.g., “Mallinson, Sennrich and Lapata … Paraphrasing Revisited with Neural Machine Translation. In Proceedings of the 15th Conference of the European Chapter of the Association for Computational Linguistics: Volume 1, Long Papers (EACL '17). 881-893.) applied the bilingual pivoting approach proposed by Bannard and Callison-Burch … with neural machine translation, where the input sequence is mapped to a number of translations in different languages,” See e.g., Leidner, para [0017]).

Regarding claim 9, Leidner discloses the method of claim 1, wherein generating the template vectors comprises:
generating word embeddings for each of the language tags of the template (see e.g., “…comprising a word embedding matrix and a tag embedding matrix,…” See e.g., Leidner, para[0020];
encoding the word embeddings for the language tags of the template using a bidirectional recurrent machine learning model (see e.g., The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN)…” See e.g., Leidner, para[0024]);
and producing the template vectors based on the encoded word embeddings for the language tags of the template (see e.g., “…transform the input sequence of tuples into a sequence of vectors by 1) mapping the word data elements to the word embedding matrix to generate word vectors, 2) mapping the structured tag elements to the tag embedding matrix to generate tag vectors,…”  See e.g., Leidner, para[0026]),
wherein each template vector is produced based on adjacent language tags within the template (see e.g., “…further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector;… wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag;” See e.g., Leidner, para[0027]).
	
Regarding claim 10, Leidner discloses the method of claim 1, wherein generating one or more words for each language tag of the template comprises: 
determining for each language tag of the template (see e.g., “…wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the three equations within the same paragraph);
a probability distribution over a word vocabulary (see e.g., “The neural paraphrase generator may be further characterized in one of more of the following: further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set;” See e.g., Leidner, para [0027]),  
using a recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
wherein the word vocabulary is learned from training data during training (see e.g., “…wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set; wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions;…”  See e.g., Leidner, para [0027]); 
of the recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
and selecting one or more words from the word vocabulary for a corresponding language tag of the template based on the probability distribution (see e.g., “This is usually done by iteratively selecting words from the probability distribution p(ŵ.sub.j|(ŵ.sub.1, . . . , wĴ.sub.−1),y.sub.j) using an output generation criterion, until an end of sentence (EOS) symbol is predicted.” See e.g., Leidner, para[0052]).  

Regarding claim 11, Leidner discloses:
A system for generating natural language content from a set of keywords in accordance with a template comprising: 
a processor configured to: (see e.g.,“…a computer-based system” See e.g., Leidner, para [0056]) 
keyword vectors representing a context for the keywords (see e.g.,”…wherein the encoder 402 is adapted to receive a sequence of vectors 416 representing a source sequence of words, and the decoder 404 is adapted to predict a probability of a target sequence of words representing a target output sentence 424 based on a recurrent state in the decoder, a set of previous words and a context vector.” See e.g., Leidner, para [0056].
wherein the keywords are associated with language tags (see e.g., “…models with integration of both words and other linguistic information, such as linguistic or Part-of-Speech (POS) tag information.” See e.g., Leidner, para [0019])
and the template includes a series of language tags indicating an arrangement for the generated natural language content (see e.g., “…wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the three equations within the same paragraph);
generate template vectors from the series of language tags of the template (see e.g., “…to the tag embedding matrix 556(and 558-560)/656 to generate tag vectors,….” See e.g., Leidner, para [0057])
wherein the template vectors represent a context for the template (see e.g., “…mapping the structured tag elements (524/526/528 (and 514/516/518); 624/626/628) to the tag embedding matrix 556)…” See e.g., Leidner, para [0057]));
determine contributions from the contexts for the keywords and the template contributions from the contexts for the keywords and the template (see e.g., “The input composition component allows the RNN to be fed with both words and POS tags. These two pieces of information flow through the network, and jointly affect both the encoder and the decoder state, as well as the attention context. The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, para [0064])
based on a comparison of the series of language tags of the template with the associated language tags of the keywords (see e.g., “Preferably, the neural model correctly predicts both words and POS tags. To enforce this we defined a custom objective function J.sub.t that jointly takes into account words and POS tags predictions. In this example, J.sub.t can be formulated as follows:..”  See e.g., Leidner, equations 11-13, para[0068];
and generate one or more words for each language tag of the template to produce the natural language content based on combined contributions from the contexts for the keywords and the template (see e.g., “The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, para [0064]).	

Regarding claim 15, Leidner discloses the system of claim 11, wherein generating one or more words for each language tag of the template comprises: 
: determining for each language tag of the template (see e.g., “…wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the three equations within the same paragraph);
a probability distribution over a word vocabulary (see e.g., “The neural paraphrase generator may be further characterized in one of more of the following: further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set;” See e.g., Leidner, para [0027]),  
using a recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
wherein the word vocabulary is learned from training data during training (see e.g., “…wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set; wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions;…”  See e.g., Leidner, para [0027]); 
of the recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
and selecting one or more words from the word vocabulary for a corresponding language tag of the template based on the probability distribution (see e.g., “This is usually done by iteratively selecting words from the probability distribution p(ŵ.sub.j|(ŵ.sub.1, . . . , wĴ.sub.−1),y.sub.j) using an output generation criterion, until an end of sentence (EOS) symbol is predicted.” See e.g., Leidner, para[0052]).  

Regarding claim 16, Leidner discloses: A computer program product (see e.g.,“…a computer-based system” See e.g., Leidner, para [0056]) 
for generating natural language content from a set of keywords in accordance with a template (see e.g., “…comprising a source sequence of words. Each tuple (ti=(w.sub.i,p.sub.i)) comprises a word data element, e.g., (w.sub.i), and an attribute or structured tag element, e.g., (attr.sub.1) or (p.sub.i)—refer to FIGS. 5 and 6 for more detail description of input composition component 500/600. The structured tag element (624, 626, 628) representing a linguistic attribute about the word data element.” See e.g., Leidner, para [0056]),
the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media (see e.g., “…a computer-based system comprising a processor in electrical communication with a memory wherein the memory is adapted to store data and instructions for executing by the processor.” See e.g., Leidner, para [0056]),
the program instructions executable by a processor to cause the processor to: generate keyword vectors representing a context for the keywords (see e.g. “…wherein the encoder 402 is adapted to receive a sequence of vectors 416 representing a source sequence of words, and the decoder 404 is adapted to predict a probability of a target sequence of words representing a target output sentence 424 based on a recurrent state in the decoder, a set of previous words and a context vector.” See e.g., Leidner, para [0056].
wherein the keywords are associated with language tags (see e.g., “…models with integration of both words and other linguistic information, such as linguistic or Part-of-Speech (POS) tag information.” See e.g., Leidner, para [0019] )
and the template includes a series of language tags indicating an arrangement for the generated natural language content (see e.g., “…wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the  three equations within the same paragraph);
generate template vectors from the series of language tags of the template (see e.g., “…to the tag embedding matrix 556(and 558-560)/656 to generate tag vectors,….” See e.g., Leidner, para [0057])
wherein the template vectors represent a context for the template (see e.g., “…mapping the structured tag elements (524/526/528 (and 514/516/518); 624/626/628) to the tag embedding matrix 556)…” See e.g., Leidner, para [0057]));
determine contributions from the contexts for the keywords and the template (see e.g., “The input composition component allows the RNN to be fed with both words and POS tags. These two pieces of information flow through the network, and jointly affect both the encoder and the decoder state, as well as the attention context. The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, para [0064])
based on a comparison of the series of language tags of the template with the associated language tags of the keywords (see e.g., “Preferably, the neural model correctly predicts both words and POS tags. To enforce this we defined a custom objective function J.sub.t that jointly takes into account words and POS tags predictions. In this example, J.sub.t can be formulated as follows:..”  See e.g., Leidner, equations 11-13, para[0068];
and generate one or more words for each language tag of the template to produce the natural language content based on combined contributions from the contexts for the keywords and the template (see e.g., “The main goal of the output decomposition component is to predict both words and POS tags from the output of the neural network.” See e.g., Leidner, para [0064]).	

Regarding claim 20, Leidner discloses: The computer program product of claim 16, wherein generating one or more words for each language tag of the template comprises: 
Leidner further discloses: determining for each language tag of the template (see e.g., “…wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:… where D is the parallel training corpus of source tuples (i.e., t), composed of aligned sequences of source words (i.e., w) and source POS tags (i.e., p), and target tuples (i.e., {circumflex over (t)}), composed of aligned sequences of target words (i.e., ŵ) and target POS tags (i.e., {circumflex over (p)}); wherein the RNN includes Long Short Term Memory (LSTM) cells; and further comprising at least one additional linguistic attribute in addition to the structured tag” See e.g., Leidner, para [0027] also see the three equations within the same paragraph);
a probability distribution over a word vocabulary (see e.g., “The neural paraphrase generator may be further characterized in one of more of the following: further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set;” See e.g., Leidner, para [0027]),  
using a recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
wherein the word vocabulary is learned from training data during training (see e.g., “…wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector; wherein the attentional vector is passed through a softmax layer to produce a probability distribution over a word vocabulary data set; wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag; further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions;…”  See e.g., Leidner, para [0027]); 
of the recurrent machine learning model (see e.g., FIG. 4 is a schematic diagram illustrating an exemplary RNN with encoder/decoder for implementing the neural paraphrase generator in accordance with the present invention.),
and selecting one or more words from the word vocabulary for a corresponding language tag of the template based on the probability distribution (see e.g., “This is usually done by iteratively selecting words from the probability distribution p(ŵ.sub.j|(ŵ.sub.1, . . . , wĴ.sub.−1),y.sub.j) using an output generation criterion, until an end of sentence (EOS) symbol is predicted.” See e.g., Leidner, para[0052]).  

	
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner in view of  Brownlee (2019, October 21, A Gentle Introduction to Cross-Entropy for Machine Learning. Machinelearningmastery.Com. Retrieved April 25, 2022, from https://machinelearningmastery.com/cross-entropy-for-machine-learning/)

Regarding claim 3, Leidner discloses: The method of claim 1, wherein determining contributions comprises: 
determining a probability for each language tag of the template indicating a likelihood of that language tag of the template matching one of the associated language tags of the keywords (see e.g., “further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:…” See e.g., Leidner, para [0027] and the three associated equations within), here a “loss function” corresponds to likelihood.
wherein the probability for a corresponding language tag of the template indicates the contribution for the context of the keywords for generating a word for the corresponding language tag of the template (see e.g., please see the three equations in para[0027], Leidner)
Leidner does not explicitly, but Brownlee discloses: 
and wherein a complement of the probability indicates the contribution for the context of the template for generating the word for the corresponding language tag of the template (see e.g., “If there are just two class labels, the probability is modeled as the Bernoulli distribution for the positive class label. This means that the probability for class 1 is predicted by the model directly, and the probability for class 0 is given as one minus the predicted probability, for example:” See e.g., Brownlee, pg. 11). Here, “probability for class 1” corresponds to contribution for the context of keyword as mentioned above, and “class 0” corresponds to contribution for the context of the template.  Hence, one minus the predicted probability corresponds to the compliment of the predicted probability.
Leidner and Brownlee are considered analogous art because they are all in the related art of machine learning model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Brownlee to incorporate the complimentary probability, because cross-entropy can be used as a loss function when optimizing classification models like logistics regression and artificial neural networks (Brownlee, page 22, summary)


Regarding claim 4, Leidner in view of Brownlee discloses: The method of claim 3, further comprising: 
Leidner in view of Brownlee further discloses:
applying the probability for the corresponding language tag of the template to a keyword vector associated with the corresponding language tag of the template to produce the contribution of the context for the keywords (see e.g., “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states. The loss function we use for training the model is the sum of two terms taking into account the predicted words and POS tags, respectively.” See e.g., Leidner, para [0024]
and combining the contributions of the contexts for the keywords and the template to produce the combined contributions (see e.g., “(see e.g., “further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:…” See e.g., Leidner, para [0027] and the three associated equations within)
Leidner does not explicitly, but Brownlee discloses: 
and wherein a complement of the probability indicates the contribution for the context of the template for generating the word for the corresponding language tag of the template (see e.g., “If there are just two class labels, the probability is modeled as the Bernoulli distribution for the positive class label. This means that the probability for class 1 is predicted by the model directly, and the probability for class 0 is given as one minus the predicted probability, for example:” See e.g., Brownlee, pg. 11).  Here, “probability for class 1” corresponds to contribution for the context of keyword as mentioned above, and “class 0” corresponds to contribution for the context of the template.  Hence, one minus the predicted probability corresponds to the compliment of the predicted probability.
Leidner and Brownlee are considered analogous art because they are all in the related art of machine learning model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Brownlee to incorporate the complimentary probability, because cross-entropy can be used as a loss function when optimizing classification models like logistics regression and artificial neural networks (Brownlee, page 22, summary)

Regarding claim 12, Leidner discloses: The system of claim 11, wherein determining contributions comprises: 
determining a probability for each language tag of the template indicating a likelihood of that language tag of the template matching one of the associated language tags of the keywords 
(see e.g., “further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows:…” See e.g., Leidner, para [0027] and the three associated equations within), here a “loss function” corresponds to likelihood.
wherein the probability for a corresponding language tag of the template indicates the contribution for the context of the keywords for generating a word for the corresponding language tag of the template (see e.g., please see the three equations in para[0027], Leidner)
	Leidner does not explicitly, but Brownlee discloses: 
and wherein a complement of the probability indicates the contribution for the context of the template for generating the word for the corresponding language tag of the template (see e.g., “If there are just two class labels, the probability is modeled as the Bernoulli distribution for the positive class label. This means that the probability for class 1 is predicted by the model directly, and the probability for class 0 is given as one minus the predicted probability, for example:” See e.g., Brownlee, pg. 11).  Here, “probability for class 1” corresponds to contribution for the context of keyword as mentioned above, and “class 0” corresponds to contribution for the context of the template. Hence, one minus the predicted probability corresponds to the compliment of the predicted probability.
Leidner and Brownlee are considered analogous art because they are all in the related art of machine learning model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Brownlee to incorporate the complimentary probability, because cross-entropy can be used as a loss function when optimizing classification models like logistics regression and artificial neural networks (Brownlee, page 22, summary)

Regarding claim 17, Leidner discloses: The computer program product of claim 16, wherein determining contributions comprises: 
Leidner further discloses;
determining a probability for each language tag of the template indicating a likelihood of that language tag of the template matching one of the associated language tags of the keywords (see e.g., “further comprising a loss function adapted to learn to predict tuples of words and structured tags and comprising a custom objective function that jointly considers word and structured tag predictions; wherein the custom objective function Jt is formulated as follows: …” See e.g., Leidner, para [0027] and the three associated equations within), here a “loss function” corresponds to likelihood.
wherein the probability for a corresponding language tag of the template indicates the contribution for the context of the keywords for generating a word for the corresponding language tag of the template (see e.g., “please see the three equations in para[0027], Leidner)
Leidner does not explicitly, but Brownlee discloses: 
and wherein a complement of the probability indicates the contribution for the context of the template for generating the word for the corresponding language tag of the template (see e.g., “If there are just two class labels, the probability is modeled as the Bernoulli distribution for the positive class label. This means that the probability for class 1 is predicted by the model directly, and the probability for class 0 is given as one minus the predicted probability, for example:” See e.g., Brownlee, pg. 11). Here, “probability for class 1” corresponds to contribution for the context of keyword as mentioned above, and “class 0” corresponds to contribution for the context of the template.  Hence, one minus the predicted probability corresponds to the compliment of the predicted probability.
Leidner and Brownlee are considered analogous art because they are all in the related art of machine learning model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Brownlee to incorporate the complimentary probability, because cross-entropy can be used as a loss function when optimizing classification models like logistics regression and artificial neural networks (Brownlee, page 22, summary)

Claims 5,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner in view of  Zhou et al (US Patent Number 10,467,274 B1) hereinafter as Zhou.

Regarding Claim 5, Leidner discloses: The method of claim 1, further comprising: 
Leidner additionally discloses: determining the associated language tags for the keywords via a machine learning model (see e.g., “The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN) with LSTM cells… learns a state vector for each word and POS tuple in the input” See e.g., Leidner, para [0024]), 
wherein the machine learning model is trained with a dataset (see e.g., “…bidirectional Recurrent Neural Network (RNN) with LSTM cells…” See e.g., Leidner, para [0024], neural network is trained with machine learning model), 
including complete sentences and (see e.g., “…predict a probability of a target sequence of words representing a target output sentence based on a recurrent state in the decoder,…” See e.g., Leidner, para [0026]) 
	Leidner does not explicitly, but Zhou discloses:
the complete sentences without function words (see e.g., “The image captioning system 314 can predict the reward in an uncompleted state (e.g., when the sentence generation is not complete),” See e.g., Zhou, col 3, lines 59-61).
Leidner and Zhou are considered analogous art because they are all in the related art of data to text generation method, programing and system.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Zhou, to determine the usage of function words, because neural model can look one step beyond the current state to see how the current prediction will affect later generation processes. By doing this, some potential errors caused by neural learning model can be recovered in the early stage. (Zhou, col 3, lines 61-65)

Regarding Claim 13, Leidner discloses: The system of claim 11, wherein the processor is further configured to: 
Leidner additionally discloses:
determining the associated language tags for the keywords via a machine learning model (see e.g., “The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN) with LSTM cells… learns a state vector for each word and POS tuple in the input” See e.g., Leidner, para [0024]), 
wherein the machine learning model is trained with a dataset (see e.g., “…bidirectional Recurrent Neural Network (RNN) with LSTM cells…” See e.g., Leidner, para [0024], neural network is trained with machine learning model), 
including complete sentences and (see e.g., “…predict a probability of a target sequence of words representing a target output sentence based on a recurrent state in the decoder,…” See e.g., Leidner, para [0026]) 
	Leidner does not explicitly, but Zhou discloses:
the complete sentences without function words (see e.g., “The image captioning system 314 can predict the reward in an uncompleted state (e.g., when the sentence generation is not complete),” See e.g., Zhou, col 3, lines 59-61).
Leidner and Zhou are considered analogous art because they are all in the related art of data to text generation method, programing and system.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Zhou, to determine the usage of function words, because machine model can look one step beyond the current state to see how the current prediction will affect later generation processes. By doing this, some potential errors caused by machine learning model can be recovered in the early stage. (Zhou, col 3, lines 61-65)

Regarding claim 18, Leidner discloses: The computer program product of claim 16, wherein the program instructions further cause the processor to: 
Leidner additionally discloses:
determining the associated language tags for the keywords via a machine learning model (see e.g., “The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN) with LSTM cells… learns a state vector for each word and POS tuple in the input” See e.g., Leidner, para [0024]), 
wherein the machine learning model is trained with a dataset (see e.g., “…bidirectional Recurrent Neural Network (RNN) with LSTM cells…” See e.g., Leidner, para [0024], neural network is trained with machine learning model), 
including complete sentences and (see e.g., “…predict a probability of a target sequence of words representing a target output sentence based on a recurrent state in the decoder ,…” See e.g., Leidner, para [0026]) 
	Leidner does not explicitly, but Zhou discloses:
the complete sentences without function words (see e.g., “The image captioning system 314 can predict the reward in an uncompleted state (e.g., when the sentence generation is not complete),” See e.g., Zhou, col 3, lines 59-61).
Leidner and Zhou are considered analogous art because they are all in the related art of data to text generation method, programing and system.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of Zhou, to determine the usage of function words, because machine model can look one step beyond the current state to see how the current prediction will affect later generation processes. By doing this, some potential errors caused by machine learning model can be recovered in the early stage. (Zhou, col 3, lines 61-65)
 
Claims 7, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner in view of George et al. (US patent application publication 2019/0027133 A1) hereinafter as George.
Regarding claim 7, Leidner discloses the method of claim 1, wherein generating the keyword vectors comprises: 
generating word embeddings for each of the keywords (see e.g., “…an input composition component connected to the input and comprising a word embedding matrix and” See e.g., Leidner, para[0026]);
encoding the word embeddings using a machine learning model to produce encoded vector representations of the keywords (see e.g., “…a recurrent neural network (RNN) comprising an encoder and a decoder, wherein the encoder is adapted to receive a sequence of vectors representing a source sequence of words,” See e.g., Leidner, para[0026]),
and generating the keyword vectors based on the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” Leidner, para[0016]).
	Leidner does not explicitly, but George discloses: 
wherein the machine learning model is trained to produce the same encoded vector representations for a set of keywords regardless of an order of the keywords (see e.g., “In some examples, the bag of features 410 may be a vector. As used herein, a bag refers to a multiset of words or features in which order does not matter, but multiple instances of a word or feature may be allowed. In some examples, the vector may be a concatenation of sub vectors. For example, the vector may be a concatenation of two sub vectors. One of the sub vectors may be a bag of words feature vector derived from the common vocabulary 406. A bag of words feature vector may be a vector including the most distinguishing words. In some examples, most distinguishing words can be determined using statistical methods based on weighted word counts in each intent.” See e.g., George, paragraph [0033]);
Leidner and George are considered analogous art because they are all in the related art of language understanding.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of George to produce the same encoded vector representation for a set of keyword regardless of an order of the keywords, as doing may result in increased accuracy, decreased memory footprint, and computation. (George, paragraph [0033]).

Regarding claim 8, Leidner in view of George, discloses the method of claim 7, wherein generating the keyword vectors based on the encoded vector representations further comprises:
	Leidner in view of George further discloses:
applying attention weights to the encoded vector representations of the keywords to produce a keyword vector for a corresponding language tag of the template as a weighted combination of the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states.”  See e.g., Leidner, paragraph [0016] & [0024]),
wherein the attention weights indicate importance of individual keywords and are based on the corresponding language tag of the template (see e.g., “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states. The loss function we use for training the model is the sum of two terms taking into account the predicted words and POS tags, respectively. The proposed model learns to jointly generate a sequence of words and POS tags. In this way, the prediction of POS tags for the generated paraphrases informs the selection of words, leading to improved performance, …” See e.g., Leidner, paragraph [0024]).

Regarding claim 14, Leidner discloses: The system of claim 11, wherein generating the keyword vectors comprises: 
(see e.g., “…an input composition component connected to the input and comprising a word embedding matrix and” See e.g., Leidner, para[0026]);
encoding the word embeddings using a machine learning model to produce encoded vector representations of the keywords (see e.g., “…a recurrent neural network (RNN) comprising an encoder and a decoder, wherein the encoder is adapted to receive a sequence of vectors representing a source sequence of words,” See e.g., Leidner, para[0026]),
and generating the keyword vectors based on the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” Leidner, para[0016]).
generating word embeddings for each of the language tags of the template (see e.g., “…comprising a word embedding matrix and a tag embedding matrix, …” See e.g., Leidner, para[0020];
encoding the word embeddings for the language tags of the template using a bidirectional recurrent machine learning model (see e.g., “The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN)…” See e.g., Leidner, para[0024]);
and producing the template vectors based on the encoded word embeddings for the language tags of the template (see e.g., “…transform the input sequence of tuples into a sequence of vectors by 1) mapping the word data elements to the word embedding matrix to generate word vectors, 2) mapping the structured tag elements to the tag embedding matrix to generate tag vectors, …”  See e.g., Leidner, para[0026]),
wherein each template vector is produced based on adjacent language tags within the template (see e.g., “…further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector;… wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag;” See e.g., Leidner, para[0027]).
Leidner does not explicitly, but George discloses: 
wherein the machine learning model is trained to produce the same encoded vector representations for a set of keywords regardless of an order of the keywords (see e.g., “In some examples, the bag of features 410 may be a vector. As used herein, a bag refers to a multiset of words or features in which order does not matter, but multiple instances of a word or feature may be allowed. In some examples, the vector may be a concatenation of sub vectors. For example, the vector may be a concatenation of two sub vectors. One of the sub vectors may be a bag of words feature vector derived from the common vocabulary 406. A bag of words feature vector may be a vector including the most distinguishing words. In some examples, most distinguishing words can be determined using statistical methods based on weighted word counts in each intent.” See e.g., George, paragraph [0033]);
Leidner and George are considered analogous art because they are all in the related art of language understanding.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of George to produce the same encoded vector representation for a set of keyword regardless of an order of the keywords, as doing may result in increased accuracy, decreased memory footprint, and computation. (George, paragraph [0033]).
wherein generating the keyword vectors based on the encoded vector representations further comprises:
	Leidner in view of George, discloses:
applying attention weights to the encoded vector representations of the keywords to produce a keyword vector for a corresponding language tag of the template as a weighted combination of the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states.”  See e.g., Leidner, paragraph [0016] & [0024]),
wherein the attention weights indicate importance of individual keywords and are based on the corresponding language tag of the template (see e.g., “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states. The loss function we use for training the model is the sum of two terms taking into account the predicted words and POS tags, respectively. The proposed model learns to jointly generate a sequence of words and POS tags. In this way, the prediction of POS tags for the generated paraphrases informs the selection of words, leading to improved performance,…” See e.g., Leidner, paragraph [0024]).

          Regarding claim 19, Leidner discloses: The computer program product of claim 16, wherein generating the keyword vectors comprises:
Generating word embeddings for each keywords (see e.g., “…an input composition component connected to the input and comprising a word embedding matrix and” See e.g., Leidner, para[0026]);
encoding the word embeddings using a machine learning model to produce encoded vector representations of the keywords (see e.g., “…a recurrent neural network (RNN) comprising an encoder and a decoder, wherein the encoder is adapted to receive a sequence of vectors representing a source sequence of words,” See e.g., Leidner, para[0026]),
and generating the keyword vectors based on the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” Leidner, para[0016]).
generating word embeddings for each of the language tags of the template (see e.g., “…comprising a word embedding matrix and a tag embedding matrix, …” See e.g., Leidner, para[0020];
encoding the word embeddings for the language tags of the template using a bidirectional recurrent machine learning model (see e.g., The encoder of the model, which is a bidirectional Recurrent Neural Network (RNN)…” See e.g., Leidner, para[0024]);
and producing the template vectors based on the encoded word embeddings for the language tags of the template (see e.g., “…transform the input sequence of tuples into a sequence of vectors by 1) mapping the word data elements to the word embedding matrix to generate word vectors, 2) mapping the structured tag elements to the tag embedding matrix to generate tag vectors, …”  See e.g., Leidner, para[0026]),
wherein each template vector is produced based on adjacent language tags within the template (see e.g., “…further comprising an attention module adapted to generate a custom context vector for each prediction based at least in part on an attention function; wherein the attention module is further adapted to generate an attentional vector by concatenating the decoder state and the context vector;… wherein the word embedding matrix and the tag embedding matrix are populated with pretrained values; wherein the structured tag element is a part-of-speech tag;” See e.g., Leidner, para[0027]).
Leidner does not explicitly, but George discloses: 
wherein the machine learning model is trained to produce the same encoded vector representations for a set of keywords regardless of an order of the keywords (see e.g., “In some examples, the bag of features 410 may be a vector. As used herein, a bag refers to a multiset of words or features in which order does not matter, but multiple instances of a word or feature may be allowed. In some examples, the vector may be a concatenation of sub vectors. For example, the vector may be a concatenation of two sub vectors. One of the sub vectors may be a bag of words feature vector derived from the common vocabulary 406. A bag of words feature vector may be a vector including the most distinguishing words. In some examples, most distinguishing words can be determined using statistical methods based on weighted word counts in each intent.” See e.g., George, para [0033]);
Leidner and George are considered analogous art because they are all in the related art of language understanding.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Leidner to combine the teaching of George to produce the same encoded vector representation for a set of keyword regardless of an order of the keywords, as doing may result in increased accuracy, decreased memory footprint, and computation. (George, para [0033]).
wherein generating the keyword vectors based on the encoded vector representations further comprises:
	Leidner in view of George, discloses:
applying attention weights to the encoded vector representations of the keywords to produce a keyword vector for a corresponding language tag of the template as a weighted combination of the encoded vector representations (see e.g., “…used a bi-directional RNN to model the encoder, and introduce an attention mechanism, which generates one vector representation for each word in the input sequence, …” “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states.”  See e.g., Leidner, paragraph [0016] & [0024]),
wherein the attention weights indicate importance of individual keywords and are based on the corresponding language tag of the template (see e.g., “The decoder predicts the probability of a target token and POS tag based on the previous target tuples of words and POS tags, the state of the decoder's RNN and the output of an attention mechanism which calculates the weighted average of the encoder's states. The loss function we use for training the model is the sum of two terms taking into account the predicted words and POS tags, respectively. The proposed model learns to jointly generate a sequence of words and POS tags. In this way, the prediction of POS tags for the generated paraphrases informs the selection of words, leading to improved performance, …” See e.g., Leidner, para [0024]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agnihotram et al. (US patent application publication 2019/0370396 A1) hereinafter as Agnihotram.  Agnihotram discloses a system or apparatus of extracting keyword from a document, in a reversal process as the claimed invention stated above. “A method of identifying relevant keywords from a document is disclosed. The method includes splitting text of the document into a plurality of keyword samples, such that each of the plurality of keyword samples comprises a predefined number of keywords extracted in a sequence. Further, each pair of adjacent keyword samples in the plurality of samples includes a plurality of common words. The method further includes determining a relevancy score for each of the plurality of keyword samples based on at least one of a trained Convolution Neural Network (CNN) model and a keyword repository. The method further includes classifying keywords from each of the plurality of keyword samples as relevant keywords or non-relevant keywords based on the relevancy score determined for each of the plurality of keyword samples.” (See e.g., Agnihotram, Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 9.30 AM-5.30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP H. LAM/Examiner, Art Unit 4142                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656